UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 1, 2010 VENTURA ASSESTS LIMITED (Exact Name of Registrant as Specified in its Charter) Colorado 000-53186 37-1441050 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2241 Flintridge Drive, Glendale, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 818 424-0219 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (3-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 4.01 STATEMENT CONCERNING AUDITORS On or about February 10, 2010, the registrant discovered that Mr. Corso, the auditor, who represented himself to be a partner in the Gruber & Co., LLC, is incarcerated on unknown charges.Gruber & Co, LLC has advised that they have no association with Mr. Corso, therefore, the December 31, 2008 audited financials should not be relied on and are being re-audited. In light of this recent development, the Registrant appointed Silberstein Unger, PLLC, an Independent Certified Public Accounts Firm as auditor to audit the December 31, 2009 and re-audit the December 31, 2008 financials. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ventura Assets, Limited Dated:March 22,2010 By: /s/ Osheen Haghnazarian Osheen Haghnazarian Director, President and Principal Executive Officer Dated: March 22,2010 By: /s/ Hasmik Yaghobyan Hasmik Yaghobyan Director, Chief Executive Officer, Principal Accounting Officer and Secretary 3
